DETAILED ACTION
The following Office action concerns Patent Application Number 16/381,861.  Claims 1-7 and 9-21 are pending in the application.  Claims 18-21 are withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed March 25, 2021 has been entered.
The previous rejection of claims 1-7 and 9-17 under 35 U.S.C. § 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-7 and 9-17 under 35 U.S.C. § 103 over Haiping et al and/or Mazyar et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7 and 10-17 are rejected under 35 U.S.C. § 103 as being obvious over Haiping et al (US 7,871,533).

The carbon nanotubes are functionalized to contain hydroxyl (OH) groups, which are inherently hydrophilic and capable of hydrogen bonding (col. 6, lines 64-67; col. 7, lines 28).  The carbon nanotubes include single walled nanotubes having a diameter of less than 100 nm (col. 8, lines 8-15 and 35-40).    The carbon nanotubes increase the thermal conductivity of the fluid by 150 % (abstract; col. 2, lines 11-25).  The carbon nanotubes are dispersed in the fluid (col. 3, lines 7-20).
The method of making the composition includes mixing the fluid component and the carbon nanotubes by physical agitation (col. 20, lines 33-40; col. 21, lines 12-20).  Physical agitation includes mechanical stirring (col. 21, line 16).  In 
Haiping does not teach that the fluid medium (polyglycol) and the carbon nanotubes form an electrostatic attraction.  However, a person of ordinary skill in the art would reasonably expect the –OH functionalized carbon nanotubes and the polyglycol to form an electrostatic attraction through hydrogen bonding, since they both contain hydrogen bonding groups and the carbon nanotubes are dispersed in the polyglycol.
The above disclosure is not sufficiently specific to anticipate the above listed claims, however, the examiner submits that the selection of the above recited polymer component (polyacrylic acid) and resultant properties would have been obvious to a person of ordinary skill in the art since Haiping teaches a fluid composition which contains each of the recited components within the claimed ranges.
Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Mazyar et al (US 2013/0165353).
Mazyar et al teaches a coating composition comprising carbon nanotubes, boron nitride nanotubes, solvent, and polar polymer (par. 18, 50-51; Fig. 1).  The nanotubes are dispersed in the fluid medium (par. 51; Fig. 1).  The carbon nanotubes are functionalized with an hydroxy functional group, which is 
It would have been obvious to a person of ordinary skill in the art to include polyacrylic acid in the nanoparticle dispersion as the polar polymer because Mazyar teaches that polyacrylic acid is capable of bonding with the functionalized nanoparticles and polyacrylic acid is a polar polymer (par. 65).  
The amount of nanomaterial is 0.1-50 % by weight (par. 72).  By subtraction, the amount of fluid component is 50-99.9 % by weight.  The fluid medium includes water (par. 71).  The size of the nanotubes is 250 nm or less (par. 14).  The boron nitride nanotubes include single walled nanotubes (par. 18).
The nanomaterials improve the thermal conductivity of the coating composition (par. 72).  The increase in conductivity would be expected to be at least 10 %, since the composition contains 0.1-50 % by weight of the nanomaterial, which encompasses the claimed amount of 0.5-20 % by weight.
Response to Arguments
The applicant argues that Haiping does not teach a self-curing polymer.  However, Haiping teaches polyacrylic acid, which is inherently self-curing as that term as defined in the instant specification.  
The applicant argues that Mazyar does not teach nanoparticles dispersed in a fluid medium comprising a self-curing polymer, because Mazyar teaches a layer-by-layer structure in which the polymer is in a different layer than the nanoparticles.  While Mazyar does teach a layer-by-layer structure, Mazyar also teaches a dispersion containing functionalized nanotubes, polar solvent and polar polymer (par. 50-51; Fig. 1).  The polar polymer includes polyacrylic acid (par. 65).  The polar polymer forms an electrostatic attraction to the functionalized nanoparticles (par. 54, 65).  
It would have been obvious to a person of ordinary skill in the art to include polyacrylic acid in the nanoparticle dispersion as the polar polymer because Mazyar teaches that polyacrylic acid is capable of bonding with the functionalized nanoparticles and polyacrylic acid is a polar polymer (par. 65).
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 7, 2021